DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separation wall (of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “(30)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the word count exceeds 150 words (e.g. 230 words), implying phrases (e.g. “the present invention relates”), purported merits/speculative applications (e.g. “The present invention has effects in that the foam mattress manufacturing method is simplified to increase the productivity of the foam mattress,  and  the   durability  of  the  foam  mattress   is excellent as well as the optimum body pressure distribution and   somatotype  maintenance  effects  can   be  implemented, resulting in a reduction in the electromyography value and an improvement of the blood stream, and also resulting in being helpful in the deep sleep maintenance, the security of the flexibility of muscles, and the maintenance of the ideal skeletal morphology, and in that a pair of associated unit.” (bolded for emphasis/clarity)) Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “spraying a foaming solution (50) from each of the nozzles (10) in such a manner as to allow the release paper (40) to move in a direction toward the other end of the molding plate (10) to correspond to the moving speed of the foaming solution (50)” is not clear as to the scope of the claimed invention as it is unclear if ‘in such a manner’ is merely allowing the release paper to move at a rate corresponding to the moving speed of the foaming solution, or if ‘in such a manner’ is intended to mean spraying the foaming solution such that it corresponds to the moving speed of the foaming solution. “in such a manner” is considered to be a subjective term where the specification does not avail further clarity as to the understanding of the limitation (MPEP 2173.05(b) is relevant). Clarification and amendment are respectfully required. However, to advance prosecution, it is construed for the purposes of examination that the foaming solution is sprayed in such a manner corresponding to the moving speed of the foaming solution.
Claims 2-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (Korean Pub. No. KR20110101958A) in further view of Kim et al. (Korean Pub. No. KR101199453B1); hereafter “Kim”, Miki et al. (U.S. Pub. No. 20160039987), and BEN-DAAT et al. (U.S. Pub. No. 20180281358); hereafter “Ben”.
Regarding claim 1, Chae discloses (FIGS. 5b) a method of manufacturing a multi-hardness and multi- elasticity foam mattress in which a plurality of unit foam blocks are formed integrally with each other by use of a continuous foaming process, the method comprising the steps of: arranging a plurality of nozzles (the formed nozzles N1 and N2; FIG. 5b) at one end of a molding plate (M); spraying a foaming solution (as illustrated in FIG. 5b) from each of the nozzles (as illustrated in FIG. 5b); and molding a foam so as to integrally form a plurality of zones (“Therefore, the connection blocks 44 and 45 are integrally formed between the reference blocks 41, 42, and 43 with different hardness and elasticity,” [044]) where a plurality of unit foam blocks (finalized blocks 41-45 of FIG. 5b) have multi-hardnesses and multi-elasticities different from each other ([044]).
However, Chae does not explicitly disclose installing a separation wall between two adjacent ones of the respective nozzles arranged at the molding plate.
Regardless, Miki teaches an extrusion based system with nozzles that utilizes partition walls between the nozzles (paragraph 0096: “Here, the outside diameter of the nozzle corresponds to the outermost diameter of the discharge port, and the inside diameter of the nozzle corresponds to the maximum diameter of a partition wall provided between the discharge port for the melt kneaded product and a discharge port for the hollow portion forming fluid”).
prior any manufacturing process of laminating a release paper or spraying a foam solution as such partition would better prevent the intermixing of foaming solution in Chae and better forming the final product of Chae with a more discretized array of foams.
However, Chae still does not explicitly disclose laminating a release paper (40) on the top of the molding plate (10) and spraying a foaming solution in such a manner as to allow the release paper (40) to move in a direction toward the other end of the molding plate (10) to correspond to the moving speed of the foaming solution (50)
Regardless, Kim teaches (FIGS. 1 and 2) a foam spraying a preparation system that comprises laminating a release paper (10a; FIGS. 1 and 2) on the top of a molding plate apparatus (as illustrated in FIG. 1) and spraying a foaming solution (as illustrated through 10b; FIG. 1 and 2) in such a manner as to allow the release paper (10a) to move in a direction toward the other end of the molding plate apparatus (as illustrated in FIG. 1) to correspond to the moving speed of the foaming solution (“Throughout the reaction The conveyor is conveyed at a speed of 1 to 20 m / min, but characterized in that the conveyed at a speed of 3 to 10 m / min in the lamination position. This is because the failure rate is minimized when laminating at a high speed” [0069]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated laminating release paper and spraying a foaming solution in such a manner as to allow the release paper to move in a direction toward the other end of the molding plate to correspond to the moving speed of the foaming solution as Kim teaches (as illustrated in FIGS. 1 and 2 and clarified in [0069]) into the process of Chae (proceeding the installation of the nozzles to supply the spraying solution and likewise prior the molding as necessitating a foam spraying solution to mold). 
Furthermore, Chae discloses the claimed invention except for the foaming process being continuous.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a continuous foaming process, since it has been held to be within the general skill of a worker in the art to make an operation continuous in light of the batch process of the prior art.  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). Where the results would have been predictable as Ben affirms “A continuous foaming process can be preferred over a batch process for production of a continuous foam sheet” (paragraph 0087) establishing continuous foaming being known to the art over batch processing (as Chae indicates by FIG. 5b).
Regarding claim 2, Chae in view of Kim, Miki, and Ben discloses the method according to claim 1, wherein each of the plurality of unit foam blocks is made of a polyurethane foam ([0001]: “method of manufacturing a polyurethane foam or a latex foam having different hardness and elasticity”).
Regarding claim 3, Chae in view of Kim, Miki, and Ben discloses (Chae: FIGS. 5b) the method according to claim 1, wherein the number of the plurality of unit foam blocks (Chae: 41-45; FIG. 5b) is 5 to 9. With Chae demonstrating at least 5 unit foam blocks in FIG. 5b)
Regarding claim 5, Chae in view of Kim, Miki, and Ben discloses (Chae: FIGS. 5b) the multi-hardness and multi-elasticity foam mattress manufactured by the method according to any one of claims 1 to 4, in which the plurality of unit foam blocks 60 are formed integrally with each other by use .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Kim, Miki, and Ben in further view of itself.
Regarding claim 4, Chae in view of Kim, Miki, and Ben discloses the method according to claim 2. 
However, Chae does not explicitly disclose wherein the foam mattress is configured such that among the plurality of unit foam blocks having different hardnesses and elasticities, which are arranged at the left and right sides along the longitudinal direction of the foam mattress based on a zone of a unit foam block positioned at the central portion of the mattress, a pair of associated unit foam blocks of a pair of zones positioned symmetrically opposed to each other have the same hardness and elasticity as each other.
Regardless, Chae discloses the claimed invention except for the unit block as a whole being in a count of two.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have merely duplicated the number of whole arranged unit blocks, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where the results would have been predictable as it is eminently known that a twin mattress is 38 inches in width and a king sized mattress is 76 inches in width, duplicating and availing two arranged block units (all of 41-45; FIG. 5b of Chae) would avail a king sized mattress. Where furthermore there is no criticality as to the unit blocks being duplicated and parallel/identical amongst the arranged block units.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art of continuous foaming operations, integral foam mattress operations, extruded material operations in bedding, and manufacturing processes thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
2/26/2022